Name: 79/858/EEC: Commission Decision of 28 September 1979 extending the period of application of the system of authorization for trade in crude oil and/or petroleum products between Italy and other Member States provided for by Decision 79/589/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-10-23

 Avis juridique important|31979D085879/858/EEC: Commission Decision of 28 September 1979 extending the period of application of the system of authorization for trade in crude oil and/or petroleum products between Italy and other Member States provided for by Decision 79/589/EEC (Only the Italian text is authentic) Official Journal L 265 , 23/10/1979 P. 0012 - 0012****( 1 ) OJ NO L 61 , 5 . 3 . 1977 , P . 23 . ( 2 ) OJ NO L 228 , 16 . 8 . 1973 , P . 2 . ( 3 ) OJ NO L 160 , 28 . 6 . 1979 , P . 41 . COMMISSION DECISION OF 28 SEPTEMBER 1979 EXTENDING THE PERIOD OF APPLICATION OF THE SYSTEM OF AUTHORIZATION FOR TRADE IN CRUDE OIL AND/OR PETROLEUM PRODUCTS BETWEEN ITALY AND OTHER MEMBER STATES PROVIDED FOR BY DECISION 79/589/EEC ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 79/858/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 77/186/EEC OF 14 FEBRUARY 1977 ON THE EXPORTING OF CRUDE OIL AND PETROLEUM PRODUCTS FROM ONE MEMBER STATE TO ANOTHER IN THE EVENT OF SUPPLY DIFFICULTIES ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF , AFTER CONSULTING THE GROUP OF DELEGATES FROM THE MEMBER STATES AS PROVIDED FOR IN DIRECTIVE 73/238/EEC OF 24 JULY 1973 ( 2 ), WHEREAS DECISION 77/186/EEC PROVIDES THAT WHERE DIFFICULTIES ARISE IN THE SUPPLY OF CRUDE OIL AND/OR PETROLEUM PRODUCTS IN ONE OR MORE MEMBER STATES THE COMMISSION MAY , AT THE REQUEST OF A MEMBER STATE OR ON ITS OWN INITIATIVE , DECIDE TO MAKE TRADE BETWEEN MEMBER STATES SUBJECT TO A SYSTEM OF LICENCES TO BE GRANTED AUTOMATICALLY BY THE EXPORTING MEMBER STATE ; WHEREAS ITALY HAS MADE A REQUEST TO THIS EFFECT ; WHEREAS THE PRESENT REDUCTION OF PRODUCTION AFFECTS EXPORTS OF CRUDE OIL TO THE COMMUNITY ; WHEREAS THIS DEVELOPMENT COULD BRING ABOUT DISTURBANCES IN THE TRADITIONAL TRADE FLOWS OF CRUDE OIL AND PETROLEUM PRODUCTS BETWEEN MEMBER STATES ; WHEREAS , THEREFORE , IN ORDER TO PREVENT SUCH A SITUATION , IT IS NECESSARY TO FOLLOW DULY THESE TRADE FLOWS BY MEANS OF A COMMUNITY SYSTEM ; WHEREAS IN PARTICULAR , IN VIEW OF THE SUPPLY SITUATION IN ITALY , PROVISION SHOULD BE MADE IN RESPECT OF TRADE INVOLVING THIS MEMBER STATE FOR AN EXTENSION OF THE SYSTEM PROVIDED FOR BY DECISION 79/589/EEC ( 3 ), HAS ADOPTED THIS DECISION : ARTICLE 1 IN ARTICLE 2 OF DECISION 79/589/EEC , THE DATE ' 30 SEPTEMBER 1979 ' SHALL BE REPLACED BY ' 31 DECEMBER 1979 ' , UNLESS A CONTRARY DECISION IS TAKEN PURSUANT TO ARTICLE 5 OF DECISION 77/186/EEC . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 28 SEPTEMBER 1979 . FOR THE COMMISSION GUIDO BRUNNER MEMBER OF THE COMMISSION